Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses a microfluidic device and a method for forming a multistage deterministic lateral displacement device.  The closest prior art of Fuchs in view of Zongbin does not disclose or make obvious flowing a streamline of different particles sizes, separating the largest particles to one sidewall, flowing the largest particles along the one sidewall while re-centering the smaller particles to the center of the channel, and then separating medium particles to a second sidewall and flowing the smallest particles between and away from the first and second sidewalls in conjunction with the other structures in claim 9.
The closest prior art discloses a method of separating at least three different sized particles from a fluid mixture.  The closest prior art of Fuchs in view of Zongbin does not disclose or make obvious an exit portion fluidly coupled to the exit portion of the second separator portion, wherein the exit portion has an entry and exit ports, and first and second sidewalls contiguous with the first and second sidewalls, respectively, of the channel wherein the first and second sidewalls of the exit portion diverge relative to the first and second sidewalls of the channel at an angle effective to increase a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/K.K./Examiner, Art Unit 3655    

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655